Citation Nr: 0214652	
Decision Date: 10/18/02    Archive Date: 10/29/02	

DOCKET NO.  01-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas, which denied the benefit sought on appeal.  
The veteran, who had active service from May 1966 to 
September 1968, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained, and the duties to inform and assist have been met.

2.  A BVA decision dated in April 1990 denied service 
connection for post-traumatic stress disorder.

3.  The evidence received since the April 1990 BVA decision, 
by itself or in conjunction with previously considered 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's April 1990 decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2002).

2.  The evidence received subsequent to the Board's April 
1990 decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that a BVA decision 
dated in April 1990 denied the veteran's claim for service 
connection for PTSD.  The veteran was notified of his right 
to file a motion for reconsideration of the Board's decision 
and to appeal the final decision to the United States Court 
of Appeals for Veterans Claims.  The veteran's attorney 
requested reconsideration of the Board's April 1990 decision, 
and in June 1992 the Board denied the motion for 
reconsideration.  

The decision now on appeal appears to have implicitly 
reopened the veteran's claim for service connection for PTSD 
and/or failed to specifically determine whether new and 
material evidence had been submitted to reopen the claim.  As 
will be explained below the Board believes that the RO's 
adjudication is ultimately correct and that the veteran's 
claim for service connection for PTSD should be reopened.  
Nevertheless, the requirement of submitting new and material 
evidence to reopen a claim is a material legal jurisdictional 
issue that the Board is required to address on appeal, 
despite the RO's actions.  See Barnett v. Brown, 83 F. 3d 
1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal must 
ensure that it has jurisdiction over each case before 
adjudicating the merits, potential jurisdictional defect may 
be raised by court of tribunal, sua sponte or by any party, 
at any stage in the proceedings, once apparent, must be 
adjudicated).  Thus, the Board has recharacterized the issue 
on appeal as whether the veteran has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for PTSD.

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  This law redefines the obligation of the 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of the enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); c.f. Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA amending 38 U.S.C.A. § 5107, was intended to have 
retroactive effect).  The VCAA provides that nothing in 
amended section 38 U.S.C.A. § 5103A, pertaining to the duty 
to assist claimants, shall be construed as to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
These regulations also apply to any claim for benefits 
received by the VA on or after November 9, 2002, as well as 
any claim filed before that date, but not decided by the VA 
as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a), relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159(c)(4)(iii), 
pertaining to assistance in the case of claims to reopen 
previously denied final claims, which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.

In this case, the VA's duties have been fulfilled to the 
extent necessary for this portion of the appeal.  The VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or the VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the Board observes that the RO notified the veteran 
and his attorney of the substance of the VCAA in a June 2001 
letter, but in a March 2002 response to that letter from the 
veteran's attorney, an attorney experienced in handling VA 
claims, he expressed confusion as to the nature and type of 
evidence needed to substantiate the veteran's claim.  
Nevertheless, for reasons that will be explained below, the 
Board believes that this portion of the veteran's appeal can 
be addressed without prejudice to the veteran.

As previously indicated, the BVA decision dated in April 1990 
denied service connection for PTSD.  In that decision the 
Board explained that the conclusion that the veteran had PTSD 
was based on an unsubstantiated history and that the 
veteran's complaints of PTSD symptoms were due to 
undocumented stressors during service.  

The evidence associated with the claims file subsequent to 
that decision includes subsequently dated VA medical records 
and information provided by the Department of the Army, US 
Armed Services Center for Research of Unit Records (USASCRUR) 
and an April 1999 affidavit from the veteran.

In the veteran's April 1999 affidavit, the veteran relates a 
stressful incident which occurred aboard the USS Franklin D. 
Roosevelt on November 4, 1966, when a fire broke out and 
resulted in several casualties.  The veteran relates that he 
participated in attempting to put out the fire.  He also 
relates that he witnessed and assisted in the damage control 
of the USS Oriskany when the USS Franklin D. Roosevelt 
assisted that ship from a flash fire.  He indicated that that 
incident also resulted in many casualties.  

Records provided by USASCRUR verified that both incidents 
actually occurred.  In particular, the Board finds that the 
command histories for the ships provided by USASCRUR are new, 
in that they were not previously of record.  The Board also 
finds that those records are material in that they tend to 
substantiate the veteran's claimed stressors.  Accordingly, 
the Board finds that new and material evidence has been 
presented to reopen the veteran's previously denied claim for 
service connection for PTSD.

Having reopened the previously denied claim, the Board is of 
the opinion that further development of the claim is 
necessary before addressing the merits of the claim.  In this 
regard, while the veteran has related two particular 
stressful incidents that involved his individual 
participation, records from USASCRUR do not make reference to 
the veteran's participation or the veteran's proximity to 
those incidents on a ship as large as the USS Franklin D. 
Roosevelt.  However, the January 1999 letter from USASCRUR 
makes reference to additional records which could serve to 
substantiate the veteran's participation in the stressful 
incidents.

Therefore, the Board is undertaking additional development 
prior to addressing the merits of the claim for service 
connection for PTSD pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  When this development is completed, 
the Board will provide notice of the development as required 
by 38 C.F.R. § 20.903.  After providing the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing the merits of the veteran's 
claim for service connection for PTSD.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent, the appeal is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

